USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1865                          UNITED STATES,                            Appellee,                                v.                          EDGAR CAMACHO,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Patti B. Saris, U.S. District Judge]                              Before                    Boudin, Stahl and Lynch,                        Circuit Judges.                                                                                                                                          Joshua L. Gordon on brief for appellant.     Donald K. Stern, United States Attorney, and Kevin P. McGrath,Assistant U.S. Attorney, on brief for appellee.February 24, 2000                                                                                Per Curiam.   After a thorough review of the record  and of the parties' submissions, we affirm.  Drug quantity was  not an element of the offense, so the lower court's failure at  the Rule 11 hearing to explore the factual basis for the  quantity specified in the plea agreement was not error.  United  States v. Lindia, 82 F.3d 1154, 1160 (1st Cir. 1996).  We see  no clear error in the court's finding at sentencing that  Camacho should be responsible for the quantity specified in the  plea agreement, especially in light of Camacho's agreement to  be responsible for that amount, United States v. Marrero-  Rivera, 124 F.3d 342, 354 (1st Cir. 1997); his admission that  he was involved in the conspiracy during the times in question,  United States v. Miranda-Santiago, 96 F.3d 517, 524-25 (1st Cir.  1996); and the benefits Camacho reaped from the agreement, id.   Camacho's ineffective assistance of counsel claim is not  cognizable on direct appeal.  United States v. Torres, 162 F.3d  6, 11 n. 3 (1st Cir. 1998).            Affirmed.  1st Cir. Loc. R. 27(c).